DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 03/01/2021. The amendments filed on
03/01/2021 have been entered. Accordingly, claims 1 and 3-21, remain pending, claims 1, 19, and 20 have been amended, and claim 2 has been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US20100249570, hereafter “Carson”), in view of Fukutani et al. (US20120183190, hereafter “Fukutani”), further in view of Asao et al. (US20160022149, hereafter “Asao”) and Oishi (US20130245418).

a laser unit (10; see Figures 9-10);
an insertion needle at least a part of which is configured to be insertable into a subject (86 in FIG. 9) and which has an optical fiber for guiding light emitted from the laser unit (82 in FIG. 9), a light emitting end surface of the optical fiber that emits light guided by the optical fiber (84 in FIG. 9), and a light absorption member that generates a photoacoustic wave due to absorption of the light emitted from the light emitting end surface of the optical fiber (“It will be understood that the laser beam from the laser 10 that travels through the optical fiber is absorbed at the black coating and this produces a photoacoustic wave at the tip of the needle” [0074]);
a probe that detects a photoacoustic wave emitted from the insertion needle after at least a part of the insertion needle is inserted into the subject (100 in FIG. 9); and
processor (“programmed computer system operatively connected to the electronic system to receive and process the digital signals” [0012]),
the processor configured to (“programmed computer system operatively connected to the electronic system to receive and process the digital signals” [0012]):
detect a position of a generation source of the photoacoustic wave from the photoacoustic images (“Located in the box are a number of transducers 26 which are detectors and are arranged in a sparse array having at least two dimensions. There are at least three transducers in the sparse array of the present disclosure. In the case of the illustrated, bowl-shaped array, the array has three dimensions. Each transducer is capable of receiving and 
generate a photoacoustic image based on adding detection signal of the photoacoustic waves (see [0093-0096] for summing the results from a given position of a detector to produce PA images), but does not exclusively disclose the processer being configured to acquire a first signal value indicating an intensity of the photoacoustic wave emitted from the generation source of the photoacoustic wave, acquire a second signal value, which indicates noise in the photoacoustic image, as a second signal value, the processor being configured generate a photoacoustic image by at least adding detection signals of photoacoustic waves corresponding to the number of light emissions.
However, in the same field of endeavor, Fukutani teaches the processor being configured acquire a first signal value indicating an intensity of the photoacoustic wave emitted from the generation source of the photoacoustic wave (“Using this result, time Ti for an acoustic wave reaches the detection element i (delay time) when the acoustic wave generated in this pixel position is calculated (generation time is assumed to be t=0). The intensity S (i, Ti) of the detection signal at time Ti is calculated for each detection element, and the results are added, whereby the pixels of the generated image are generated (the generated image is generated by generating pixels for a plurality of positions in the same manner)” [0045]),
acquire a second signal value, which indicates noise in the photoacoustic image, as a second signal value (“The strong signal in FIG. 5B indicates a signal from the sound source 41. It is assumed that the detection signal includes a white noise, in which the tripled standard 
control the number of light emissions and a light emission interval (“Irradiation timing, wave form of light, intensity and other factors are controlled by a control unit” [0053]) of the laser unit for one photoacoustic image generation (“This photoacoustic wave is detected by each ultrasonic transducer having 324 channels, and the digital data (detection signal) of the photoacoustic wave is obtained for each channel, using a signal collector 18, which is comprised of an amplifier, A/D converter and FPGA. In order to improve the S/N ratio of the signal, the laser is irradiated 36 times, and all obtained detection signals are averaged” [0099]),
generate a photoacoustic image by at least adding detection signals of photoacoustic waves corresponding to the number of light emissions (“The intensity S (i, Ti) of the detection signal at time Ti is calculated for each detection element, and the results are added, whereby the pixels of the generated image are generated (the generated image is generated by generating pixels for a plurality of positions in the same manner)” [0045]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson with the processer being configured to acquire a first signal value indicating an intensity of the photoacoustic wave emitted from the generation source of the photoacoustic wave, acquire a second signal value, which indicates noise in the photoacoustic image, as a second signal value, the processor being configured generate a photoacoustic image by at least adding detection signals of photoacoustic waves corresponding to the number of light emissions as taught by Fukutani to provide for an image generating apparatus and an image generating method which can generate an image representing information inside a subject, with suppressing a drop in image quality due to noise 
Carson, in view of Fukutani, does not explicitly disclose control the number of light emissions and a light emission interval of the laser unit for one photoacoustic image generation based on a signal to noise ratio between the first signal value and the second signal value.
However, in the same field of endeavor, Asao teaches control the number of light emissions and a light emission interval (“The optical system 402 guides the pulsed light generated by the light source 401 to the controlling member 403 and the object 404. In concrete terms, the optical system 402 includes such optical components as an optical fiber, a lens, a mirror and a diffusion plate. In some cases, the irradiation shape and the light density [density of the pulses is equal to the time/interval between the pulses, if a larger interval then there is a decrease in the number of emissions or if there is a smaller interval then there is a increase in the number of emissions] of the pulsed light may be changed using these optical components.” [0062]) of the laser unit for one photoacoustic image generation based on a signal to noise ratio between the first signal value and the second signal value (“wherein the controller controls an irradiation area when light is irradiated from the light source onto the object, based on the shape of the object acquired by the acquirer” [abstract], also see [0046] which discloses “During this scanning, if the acoustic wave detector 106 or the pulsed light 105 moves outside an area on the holding plate B (104) where the object 101 is orthogonally projected, the object 101 does not exist between the optical system and the acoustic wave detector 106. In this state, light is directly irradiated onto the acoustic wave detector 106, and noise is generated.” FIGS. 8A-8B).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson and Fukutani with the 
Carson, in view of Fukutani and Asao, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose controlling the number of light emissions and the light emission interval of the laser so as to make the number of light emissions of the laser unit larger than the current number of light emissions and make the light emission interval shorter than a current light emission interval when a value obtained by dividing the first signal value by the second signal value is smaller than a first threshold value.
However, in the same field of endeavor, Oishi teaches wherein the processor is further configured to make the number of light emissions of the laser unit larger than the current number of light emissions and make the light emission interval shorter than a current light emission interval when a value obtained by dividing the first signal value by the second signal value is smaller than a first threshold value*  (“the confidence region obtaining module 255 of the signal processing device 250 sets a threshold whereby it is conceived that a sufficient number of signals are obtained for each of the light intensity distributions. As for the threshold whereby it is conceived that a sufficient number of signals are obtained, it is desirable to set a desired level based on the SN ratio…the confidence region obtaining module 255 performs processing to increase a light intensity value of a region of which the light intensity value is greater than the threshold [increase the number of emission events and shorten the interval between each event]…to obtain a confidence region with a region where light is sufficiently irradiated being 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson, Fukutani and Asao with the processor is further configured to make the number of light emissions of the laser unit smaller than the current number of light emissions and make the light emission interval longer than the current light emission interval when the value obtained by dividing the first signal value by the second signal value is larger than a second threshold value that is larger than the first threshold value taught by to provide a detection signal corresponding to a region where light is sufficiently irradiated is high in an SN ratio and high in reliability ([0140] of Oishi).
*The term “first threshold value” has been interpreted to mean any value of the signal-to-noise ratio defined by the user as user-determined limit of a user-defined target range that is arbitrarily set, as defined in [0074] from the PG Pub of the applicant’s specification, which disclose “The light emission control unit 33 determines the number of light emissions such that the SN ratio falls within a predetermined target range. The S value is proportional to the square root of the number of light emissions. The target range may be determined in advance as a set value of the apparatus, or a slider or the like may be displayed on the display screen of the image display unit 14 so that the target range can be arbitrarily set by the user”.
Regarding claim 3, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Oishi discloses wherein the processor is further configured to make the number of light emissions of the laser unit smaller than the current number of light emissions and make the light emission interval longer than the current light emission interval when the value obtained by dividing the first signal value by the second 
Regarding claim 5, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Fukutani further discloses wherein the processor is further configured to detect a position of a pixel having a maximum pixel value in the photoacoustic image as the position of the generation source of the photoacoustic wave (“wherein said determination unit [sound source position detection unit] sets an area [as the position source of the photoacoustic wave] which includes a position corresponding to a target pixel having the highest [maximum] luminance [pixel] value or contrast, out of each pixel of the image representing information inside the subject” [claim 4]).
Regarding claim 6, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Fukutani discloses wherein the processor is further configured to acquire, as the first signal value, a pixel value of a pixel of a photoacoustic image at the position of the generation source of the photoacoustic wave (“Then the signal processor 20 adjusts the phase of each detection signal based on the distance from each 
Regarding claim 7, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Fukutani discloses wherein the processor is further configured to acquire, as the first signal value, a value obtained by subtracting (“the sound speed at which the dispersion [average] of the intensity S (i, Ti) is minimized [reduced/subtracted] is set to the sound speed [value]” [0049] and “This photoacoustic wave is detected by each ultrasonic transducer having 324 channels, and the digital data (detection signal) of the photoacoustic wave is obtained for each channel, using a signal collector 18, which is comprised of an amplifier, A/D converter and FPGA. In order to improve the S/N ratio of the signal, the laser is irradiated 36 times, and all obtained detection signals are averaged. Then the obtained digital data is transferred to a workstation (WS), which is an image generation processor 19 and a signal processor 20, and the WS stores this data. After performing noise reduction [subtraction] processing on this stored data by discrete wavelet transformation, the image is generated using a 1540 m/sec. sound speed, which is an average sound speed of an acoustic wave inside living body” [0099]) an average value of signal values of detection signals of the photoacoustic waves corresponding to a plurality of positions around the position of the generation source of the photoacoustic wave (“an acoustic wave [detection signals] can be detected in a plurality of locations [positions] all at once…If the acoustic wave is detected in a plurality of locations by moving the position of one detection element, signals (detection signals) similar to those in the case of using a plurality of detection elements can be obtained” [0056]) from a signal value of a detection signal of the photoacoustic wave at the position of the generation source of the 
Regarding claim 9, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Carson discloses wherein probe further detects a reflected acoustic wave of an acoustic wave transmitted toward the subject (“The ultrasound pressure waves received from the specimen are converted to a voltage difference between the front surface 27 and a back surface of the piezoelectric material” [0063]), and specifically, 
Fukutani discloses the processor is further configured to generate a reflected acoustic wave image based on the reflected acoustic wave is further provided (“an image generating apparatus using ultrasonic diagnostic technology (ultrasonic diagnostic apparatus), which generates an image of information representing the inside of a subject by transmitting an acoustic wave (ultrasonic wave) from an acoustic wave probe and detecting a reflected acoustic wave (ultrasonic wave) which is reflected inside the subject” [0051]).
Regarding claim 11, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Fukutani discloses wherein the probe includes at least a plurality of detector elements arranged in a one-dimensional manner (“In the acoustic wave probe 17, a plurality of detection elements are disposed typically in a one-dimensional or two-dimensional arrangement” [0056]), and detects the reflected acoustic wave 
Regarding claim 18, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Carson discloses an image display unit that displays the photoacoustic image (“FIGS. 37 through 42 demonstrate 3-D PA imaging with the sparse array approach using the annular array apparatus described in FIG. 5. FIG. 38 shows results of using the apparatus to reconstruct an image of a single synthetic point source. FIG. 37( a) displays the VPs calculated from the measured PA signals (see FIG. 12)” [0118]), and specifically, Fukutani  discloses displaying a maximum value of the first signal value and a current first signal value on a screen (“Then the dispersion of intensity (index CF) of the detection signal is calculated for each position (voxel) in the target area…the detection signal is corrected considering the directivity calculated based on the impulse response of the detection element, and the index CF is calculated using the corrected detection signal. The maximum index CF improved from 0.056 to 0.078 by considering the directivity. In this example, the sound speed at which the index CF becomes maximum is 1454 m/sec. Then using this 1454 m/sec. sound speed and the detection signal stored in a PC, an image is generated again. The obtained image is displayed on a liquid crystal display, which is a display apparatus 21.l FIG. 7B shows an example of the obtained image” [0100]).
Regarding claim 21, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Asao discloses wherein the second signal .
Claims 4, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Fukutani, Asao, and Oishi, as applied to claim 1 above, further in view of Abe (US20150351639).
Regarding claim 4, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, but does not explicitly disclose wherein the processor is further configured to make the laser unit emit light at equal intervals until generation of a next photoacoustic image after generation of one photoacoustic image.
However, in the same field of endeavor, Abe teaches discloses wherein the processor is further configured to make the laser unit emit light at equal intervals (“the control section 153 controls the light source 110 such that the light source 110 emits the light 121 having a pulse width of 50 ns, in order to generate the photoacoustic wave 103” [0068] and “as indicated by the light emission sequence 401 illustrated in FIG. 4, the control section 153 controls the light source 110 such that the repetition frequency of radiation of light by the light source 110 becomes 10 Hz. Because each period of the repetition frequency is set as the first period T1, the first period T1 is 100 ms” [0072], and see [0063-0064] for how many times the sequence may be performed to obtain an image frame, and specifically, that performing the sequence twice, generates two image frames and see [0073] where the light may be radiated plurality of times and plurality of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson, Fukutani, Asao, and Oishi with the processor to be further configured to make the laser unit emit light at equal intervals until generation of a next photoacoustic image after generation of one photoacoustic image as taught by Abe to measurethe similarity and image quality between the two images thereby assessing the SN ratio in the photoacoustic signal for a given pulse train from the parameters set for a given period ([0002-0004] of Abe).
Regarding claim 10, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the processor is further configured to generate the photoacoustic image and the reflected acoustic wave image, respectively, and the number of photoacoustic images generated per unit time and the number of reflected acoustic wave images generated per unit time are the same. 
However, in the same field of endeavor, Abe teaches wherein the processor is further configured to generate the photoacoustic image and the reflected acoustic wave image (“as the measurement parameters, the number of pieces of photoacoustic signal data used for obtaining one frame of optical characteristic information and the number of pieces of echo signal data used for obtaining one frame of morphological information may be set. That is, the numbers of times that measurement in S110, S120, S210, and S220 is performed are set as the measurement parameters” [0063]), respectively, and

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify apparatus disclosed by Carson, Fukutani, Asao, and Oishi with the processor is further configured to generate the photoacoustic image and the reflected acoustic wave image, respectively, and the number of photoacoustic images generated per unit time and the number of reflected acoustic wave images generated per unit time are the same as taught by Abe in order to set the measurement parameters include parameters relating to all measurement environments for obtaining subject information ([0060] of Abe).
Regarding claim 12, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to make the laser unit emit light between scans of the acoustic lines.
However, in the same field of endeavor, Abe teaches discloses wherein the processor is further configured to make the laser unit emit light between scans of the acoustic lines (see 402 and 403 in FIG. 4).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson, Fukutani, Asao, and Oishi with the processor is further configured to make the laser unit emit light between scans of 
Regarding claim 13, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, specifically, Fukutani discloses a laser light source and a control unit which controls the timing of the irradiation of the laser (“For the light source, a laser is preferable since a laser exhibits high output, but a light emitting diode or the like may be used instead of a laser. For the laser, various lasers can be used, including a solid-state laser, gas laser, dye laser and semiconductor laser. Irradiation timing, wave form of light, intensity and other factors are controlled by a control unit, which is not illustrated” [0053]) and a workstation which stores information on irradiation times of the laser so that  the controlling being with reference to a look-up table in which the number of light emissions is associated with an emission timing for determining between which scanning positions in detection of a reflected ultrasound wave each emission is to be performed (“This photoacoustic wave is detected by each ultrasonic transducer having 324 channels, and the digital data (detection signal) of the photoacoustic wave is obtained for each channel, using a signal collector 18, which is comprised of an amplifier, A/D converter and FPGA. In order to improve the S/N ratio of the signal, the laser is irradiated 36 times, and all obtained detection signals are averaged. Then the obtained digital data is transferred to a workstation (WS), which is an image generation processor 19 and a signal processor 20, and the WS stores this data. After performing noise reduction processing on this stored data by discrete wavelet transformation, the image is generated using a 1540 m/sec. sound speed, which is an average sound speed of an acoustic wave inside living body” [0099]), 
Regarding claim 14, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processor is further configured to combine the photoacoustic image and the reflected acoustic wave image. 
However, in the same field of endeavor, Abe teaches wherein the processor is further configured to combine the photoacoustic image and the reflected acoustic wave image (“the subject information obtaining apparatus according to this embodiment may select pieces of optical characteristic information to be combined on the basis of the similarity between a plurality of pieces of morphological information. Therefore, according to the subject information obtaining apparatus according to this embodiment, it is likely that a plurality of pieces of optical characteristic information based on a plurality of pieces of photoacoustic signal data obtained in the same region may be combined” [0027]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson, Fukutani, Asao, and Oishi with the processor is further configured to combine the photoacoustic image and the reflected acoustic wave image taught by Abe to increase the reliability of the similarity between .
Claim 8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Fukutani, Asao, and Oishi, as applied to claim 1 above, further in view of Kwon et al. (US5081692, hereafter, “Kwon”).
Regarding claim 8, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, but does not exclusively disclose wherein the processor is further configured to calculate a variance of pixel values of the photoacoustic image corresponding to plurality of positions around the position of the generation source of the photoacoustic wave and acquire the calculated variance of pixel values as the second signal value. 
However, in the same field of endeavor, Kwon teaches wherein the processor is further configured to calculate (“A pseudo center weighted variance processor 40 (hereinafter referred to as the pseudo processor 40) performs the computation” column 3, lines 25-26) a variance of pixel values of the photoacoustic image corresponding to plurality of positions around the position of the generation source of the photoacoustic wave and acquires the calculated variance as the second signal value (“The pseudo center weighted variance is computed by convolving the local neighborhood surrounding each image pixel [from the and second signal value] with a kernel of center weights having a maximum value at the center pixel. The pseudo center weighted variance is the difference between the center weighted mean of the source [photoacoustic waves] of the local neighborhood of image pixels and the square of the center weighted mean. Both image sharpening and noise suppression is achieved in the same image by permitting the amplification factor to vary between a fraction of unity and greater than unity as the center weighted variance varies from a low value (uniform image) to a higher value (textured image)” 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson, Fukutani, Asao, and Oishi with the processor being further configured to calculate a variance of pixel values of the photoacoustic image corresponding to plurality of positions around the position of the generation source of the photoacoustic wave and acquire the calculated variance of pixel values as the second signal value as taught by Kwon to provide both sharpening and noise suppression in different neighborhoods of the same image (column 3, lines 8-9 of Kwon).
Regarding claim 15, Carson, in view of Fukutani, Asao, and Oishi, substantially discloses all the limitations of the claimed invention, but does not explicitly wherein the processor is further configured to perform noise reduction filtering processing for reducing noise of the photoacoustic image, and detect the position of the generation source of the photoacoustic wave from a photoacoustic image after performing the noise reduction filtering processing.
However, in the same field of endeavor, Kwon teaches disclose wherein the processor is further configured to perform noise reduction filtering processing for reducing noise of the photoacoustic image (“The pseudo processor 40 comprises two branches. In FIG. 1, the first branch comprises a square function 45 which computes the square of the value of each image pixel Zi', j'. This branch further comprises a blur convolver 50” column 3, lines 30-35),
detect the position of the generation source of the photoacoustic wave from a photoacoustic image after performing the noise reduction filtering processing (“Referring to FIG. 1, an original image array, comprising a plurality of digitized image pixels defining a two-dimensional image, is stored in a memory 10, each pixel Z being uniquely identified by a two-
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Carson, Fukutani, Asao, and Oishi with the processor being further configured to perform noise reduction filtering processing for reducing noise of the photoacoustic image and detect the position of the generation source of the photoacoustic wave from a photoacoustic image after the noise reduction filtering processing has been performed as taught by Kwon to provide both sharpening and noise suppression in different neighborhoods of the same image (column 3, lines 8-9 of Kwon).
Regarding claim 16, Carson, in view of Fukutani, Asao, Oishi, and Kwon, substantially discloses all the limitations of the claimed invention, specifically, Kwon discloses wherein the 
Regarding claim 17, Carson, in view of Fukutani, Asao, Oishi, and Kwon, substantially discloses all the limitations of the claimed invention, specifically, Kwon discloses wherein the noise reduction filtering processing is filtering processing for reducing noise incorporated to positions in the same depth direction in detection signals of a plurality of elements (see FIG. 2A-2B).
Response to Arguments
Rejections under 35 U.S.C. § 103
Applicant's arguments filed 03/01/2011 have been fully considered but they are not persuasive. 
Applicant argues second-third paragraphs on page 10 that:
“As can be seen from the above citation, Oishi describes a process of increasing the light intensity value of a region of which the light intensity value is larger than a threshold value set based on the SN ratio, or a process of decreasing the light intensity value of a region of which the value is smaller than the threshold value. 
Since, in the process described in Oishi, the irradiation amount by the laser light source is controlled to be further smaller in the region where the light intensity value is smaller than the threshold value, the process disclosed by Oishi is different from the features recited in amended claim 1, specifically with regard to "so as to make the number ” (emphasis added)

	In response, the applicant is directed to the following paragraphs of Oishi, which disclose [0123] “an SN ratio of a detection signal corresponding to a region where much light intensity is irradiated increases. Therefore, an optical characteristic value distribution of a region where much light intensity is irradiated is an optical characteristic value distribution obtained from a detection signal with a great SN ratio, and accordingly, reliability is high”, [0140] “light is sufficiently irradiated is displayed in an enhanced manner. This is because a detection signal corresponding to a region where light is sufficiently irradiated is high in an SN ratio and high in reliability”, [0179] “In order to effectively generate photoacoustic waves, light has to be irradiated in a sufficiently short period of time according to a thermal property of the subject 230. In the event that the subject 230 is a living body, it is desirable to set 10 nanoseconds or less as the pulse width of pulsed light generated from the light source 210… Light within this region may reach a relatively deep portion of the living body, and accordingly, information of the deep portion may be obtained. Further, with regard to the wavelength of pulsed light, it is desirable that an optical absorption coefficient is high for an object to be observed”, and [0181] “the time of multiple times of measurement… may be changed using such an optical apparatus. Also, these may be adjusted at the light source 210”, which clearly disclose that the light intensity is adjusted by using a desired pulse width or shorter which sufficiently and effectively generates the desired photoacoustic response located at a position deep within the tissue.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793